Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 1 of 54 Page|D: 1233

LISA J. RODRIGUEZ, NEW _]ERSBY MANAGING PARTNER

S C h n a d e r WOODLAND PALLS CORPORATE PARK

ATTORNEYS AT LAw 220 LAKF. Dnivz zAs'r sums 200 cHennY HiLx.,NJ 08002-1165
856.482.5222 PAx 856.482.6980 schnader.com

LrsA J. RODRIGUEZ
856- 482-2578 - Direcl Fax
ljrodriguez@schnader.com

March 22, 2019

VIA ECF

Honorable James B. Clark, Ill, U.S.M.J.

U.S. District Court for the District of New Jersey
Frank R. Lautenberg U.S. Post Office and
Courthouse

l Federal Square

Newark, New Jersey 07102

Re: Indecs Corp. and Wirerope Works, Inc. v. Claim Doc, LLC
Civil Action No. 2:16-cv-4421 (KM-JBC)

Dear Judge Clark:

l write to address two issues in advance of the scheduled April 9, 2019 status conference
before your Honor.

The first issue is to advise the Court that it appears that the parties do not have an
agreement to settle the claims against Wirerope Works. Following the mediation with Your
Honor, Claim Doc prepared a settlement agreement containing the agreed-upon terms and
circulated it to counsel for Wirerope Works. The Court will recall that the parties agreed to settle
all claims against Wirerope Works. Wirerope’s counsel, however, now claims that the parties
agreed to settle and release not only all claims against Wirerope Works, but also some claims
against lndecs. Claims against INDECS were never a part of the settlement discussed during the
mediation and Claim Doc has rejected Wirerope Works attempts to expand the terms of the
agreed upon settlement Claim Doc is still willing, however, to proceed with the settlement of all
Wirerope claims.

The second issue is the scope of the 30(b)(6) deposition subpoena served by INDECS and
Wirerope Works. (Exhibit l) Ben Krambeck is the appropriate corporate designee. Mr.
Krambeck, who lives and works in lowa, has already travelled to Philadelphia, PA and sat for a
previously noticed 7 hour deposition Plaintiffs asked about, or had the opportunity to ask about,
all of the topics listed in plaintiffs’ new 30(b)(6) notice, which they are now using as a guise to
redepose Mr. Krambeck.

As the chart below shows, the noticed topics are not new, have been previously
addressed, and rely on documents that were already in plaintiffs’ possession at the time of Mr.
Krambeck’s deposition. They also are not topics that are related to the breach of contract cause

PHDATA 6793206_1

Honorable James B. Clark, III, U.S.M.J.
March 22, 2019
Page 2

S C ll Daaed:fe-Ev-o¢t¢tzl-Kl\/l-JBC Documem 94 Filed 03/22/19 Page 2 of 54 PagelD: 1234

ATTORNEYS AT LAW

of action against INDECS that Claim Docs included in the Amended Counterclaim. The
relevant deposition pages and exhibits are attached as Exhibit 2.

 

30(b)(6) ropic

l\/lay 2017 Krambeck Testimony

 

l. Any communication dated May ll,
2016 from any employee, member, or
officer of Claim Doc, LLC to Wirerope
Works, lnc.

Testimony: 63:5-63:10; 122:6-126115, 169:18-
170:14
Exhibit: Krambeck 20

 

2. Any limitation imposed on David
Fishbone from competing with Claim
Doc, LLC effective prior to March 10,
2016

Testimony: 21 :24-23:1

 

3. Any January 2016 meeting between
Mike Shine, David Fishbone, and
representatives from Wirerope Works,
lnc.

Testimony: 73 : l 5-79:24
Exhibit: Krambeck-13

 

4. Any right of Claim Doc, LLC, to
recover BCR’s fees for the 2017-2018
plan year for Wirerope Works, lnc.

Testimony: 179:21-180:23;186:3-188:22l
Exhibits: Krambeck-l l; Krambeck-30

 

 

5. Any Administrative Services
Agreement relating to Wirerope Works,
Inc., INDECS Corp., and/or Claim
Doc, LLC including but not limited to
the documents produced at DEF 3889-
3891, DEF 3901-3931, and DEF 4493-
4497.

 

No testimony. However, the cited documents
were produced by plaintiffs2 in advance of the
Krambeck deposition, and therefore plaintiffs
could have deposed Mr. Krambeck about them.

 

Claim Doc is prepared to file a Motion for a Protective Order and seeks leave of this

Court to do so.

 

The issue of BCR’s fees for the 2017-18 plan year was also a topic of Mike Shine’s

testimony in July 2017. Shine Dep. Tr. 200:10-201:6.

plaintiffs bear the Bates prefix DEF. .

Presumably due to an administrative error on plaintiffs’ part, documents produced by

PHDATA 6793206_1

 

5 C h Daéled:fb-Ev-o¢t¢tzl-Kl\/l-JBC Documem 94 Filed 03/22/19 Page 3 of 54 PagelD: 1235

ATTORNEYS AT LAW

Honorable James B. Clark, III, U.S.M.J.
March 22, 2019
Page 3

In the event the Court denies our request to be permitted leave to file a Motion for a
Protective Order, Claim Doc requests that the Court order that the deposition take place in lowa
rather than requiring Mr. Krambeck to incur the time and expense of a second trip to
Philadelphia, PA.

Respectfully,

/s Lisa l Rodriguez
Lisa J. Rodriguez

For SCHNADER HARRISON SEGAL & LEWIS LLP
LJR/mpw

Enclosure
Attachments

PHDATA 6793206_1

Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 4 of 54 Page|D: 1236

EXHIBIT 1

PHDATA 6793798_1

Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 5 of 54 Page|D: 1237

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

INDECS CoRP., and wIRERoPE
woRKs, INC.,

Plaz`ntifj@
v. : No. 16-4421 (KM)(JBC)
CLAIM DOC, LLC

Defendant

 

NOTICE OF ORAL DEPOSITION

TO: Lisa Rodriguez, Esquire

Courtney Devon Taylor, Esquire

Schnader Harrison Segal & Lewis, LLP

Woodland Falls Corporate Park

220 Lake Drive East, Suite 200

Cherry Hill, NJ 08002

PLEASE TAKE NOTICE that in accordance with Rule 45 of the F ederal Rules of Civil
Procedure, the testimony of a corporate designee of Defendant Claim Doc, LLC, will be taken
by oral deposition upon examination before a person authorized by the laws to administer oaths in

the State of New Jersey on Wednesday, April 3, 2018 at 10:00 a.m. at Bochetto & Lentz, P.C.,

1524 Locust St., Philadelphia, PA 19102 with respect to the matters set forth on Exhibit A hereto:

BOCHETTO & LENTZ, P.C.

Date; 3/20/19 By; /4/ Jo&» O'CM.MZZ
John O’Connell, Esq.

Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 6 of 54 Page|D: 1238

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

INDECS CORP., and WIREROPE
WORKS, INC.,

Plaintz'fj.`s‘
v. : No. 16-4421 (KM)(JBC)
CLAIM DOC, LLC

Defena’ant

 

EXHIBIT A

1. Any communication dated May 11, 2016 from any employee, member, or officer of
Claim Doc, LLC to Wirerope Works, Inc.;

2. Any limitation imposed on David Fishbone from competing with Claim Doc, LLC
effective prior to March 10, 2016;

3. Any January 2016 meeting between Mike Shine, David Fishbone, and representatives
from Wirerope Works, Inc.;

4. Any right of Claim Doc, LLC, to recover BCR’s fees for the 2017-2018 plan year for
Wirerope Works, Inc.;

5. Any Administrative Services Agreement relating to Wirerope Works, Inc., INDECS
Corp., and/or Claim Doc, LLC, including but not limited to the documents produced at

DEF 3889-3891, DEF 3907-3931, and DEF 4493-4497.

Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 7 of 54 Page|D: 1239

CERTIFICATE OF SERVICE
I, John O’Connell, Esq., hereby certify that I caused a true and correct copy of the

foregoing Deposition Notice to be served upon the following counsel, via email to the following:

Lisa Rodriguez, Esquire
David Smith, Esquire
Courtney Devon Taylor, Esquire
Schnader Harrison Segal & Lewis, LLP

Woodland Falls Corporate Park
220 Lake Drive East, Suite 200

Cherry Hill, NJ 08002

lrodriguez@schnader.com
dsmith schnader.com

ctaylor@schnader.com

BOCHETTO & LENTZ, P.C.

Date: 3/20/19 By: /4/ Ja¢¢~ O'Com~ca
John O’Connell, Esq.

Case 2:16-CV-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 8 of 54 Page|D: 1240

EXHIBIT 2

2 PHDATA 6793798_1

Case 2:16-CV-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 9 of 54 Page|D: 1241

 

 

";-ij}j'C|almDOC

Falr Paymenl Su\,'¢ions Ior l lea/m Pfans
Claim-Doc, LLC

110 SW A|bany Ave. Suite 210
Stuart, Florica 34994

ess~aso~izss

bnayli,zoie

Wirerope Works, lnc.
Attn; Harold C. Kropp, Jr.
100 Maynard Street
Williamsport, PA 17701

RE: Claim DOC Intent to Terminate
Dear Harold:

Yesterday you notified me of your intention not to renew the Wirerope Work’s health benefit
plan with BCR for the upcoming plan year. Although we are disappointed to lose your loyal
business, we wish you the best of luck in the future

Pursuant to a separate Joinder Agreement, you had also contracted with Claim DOC, LLC for its
claim audit and review services This letter is to notify you pursuant to Paragraph lO(a) of the
Claim DOC - INDECS Service Agreement (“Agreement for Claims Review, Audit, and
Negotiation Services”) and the associated Claim DOC-INDECS-Wirerope Works Joinder
Agreement of Claim DOC’s intent to terminate this Agreement and election not to renew. Thus,
this Agreement will terminate sixty-days from the date of this letter, July 2, 2016.

The services under this Agreement will continue until July 2, 2016, including:

(1) Balance bill defense

(2) Response to. Referred Appeals stemming from a Referred Health Benefit Claim

(3) Auditing services for Referred Health Benefit Claims with Dates of Service prior to July
2,2016

Of course, any fees will be owed for these services As previously discussed, Amy Pellegn'n is
working to provide you with documentation from the court system to provide to your employees
affected by last year’s litigation to reassure them these matters are closed We will follow
through on that promisel

After July 2, 2016, we will continue to respond to any Referred Appeals beyond the date of
termination for those Claims that were audited pursuant to the Agree'ment, even if the Appeal
itself is served on us after the date of termination However, following July 2, 2016, pursuant to
the terms of the Agreement, we will no longer provide balance bill representation or continue to

 

 

 

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 10 of 54 Page|D: 1242

 

 

represent those members with balance bills that remain pending Until this time, we will assist
you in attempting to resolve these matters

Thank you for your business and best of luck to you in the future

Sincerely,

Ben Krambeck, CEO

Claim DOC, LLC

100 SW Albany Ave, Suite 200
Stuart, FL 34994

Claim-Doc, LLC
110 SW Albany Ave, Suite 210
Stuart, Flc>r'lda 34994

 

 

5/11/2016 page 2 or 2

| .
888-330'~7295

 

CD 0001110

 

Case 2:16-cv-04421-Kl\/|-.]BC Document 94 Filed 03/22/19 Page 11 of 54 PagelD: 1243

Wirerope Works l lndec Meeting Minutes - 1/11/16 8:30 AM
January 11, 2015

 

Present: Wirerope Works:
Lamar Richards, Harold Kropp, Roger Gillilandl Donna Fuller Marybeth
Carpenter
lndec: Mike Shine and David Fishbone

Nextmeeting: 1/22/18 8:30 AM if needed by phone.

l. Announcements

o New lndec product announcement “C|aim Watcher" - provides same service as
Claim Doc but managed and operated by lndec. This is an expansion of services
provided by our TPA for future consideration

~ lndec would like to assist our employees who are reaching stop loss proportions by
contacting them and discussing health issue and options of treatment ect. lt was
explained that our contracts require we offer large case management and that we as
the employer can require employees to participate in such services inside the next
insurance binder.

ll. Discussion

o Review of current issues and request for action.

o Durable Medica| Goods - We are within a week of closing a deal with a
provider for contract rates. The provider will supply on emergency and
routine basis medical goods to our employees

o Action - Dave will be signing contract this week with a new provider that will
then be offered to us. Dave and Mike will let us know how things have
worked out. - 1/18/15

o Review Out of Pocket Charges for services outside employees control.

o Quest Labs through Family Practice and other approved providers are out of
our members control, what can we do to change this?

o Action - Mike have |ndex fix this issue in support of our members who have
no control over this situation? - 1/22/16

o Correct charges from Quest Lab and other providers who are out of network
by the choice of in network provider or is controlled by situation at the time of
service. - 1/22/16

o Report back to Wirerope lnsurance Team solution before implementation -
1/22/16

~ Evangelic Hospital contact needed to pursue agreement on balanced bills and future
treatment for members

o Lamar to provide Mike Shine with contact information - 1/18/16

l|l. Roundtab|e

o Discussed having regular meetings to review reports, issues, cost saving measures
Sharing of industry trends and local market conditions for expansion of viable
providers and participants

o The expectations of members is that we continue to work together to improve
communication and understanding of the issues we face.

 

CONF|DENTlAL DEF 004842

' - - - - ment 94 Filed 03/22/19 Pa e 12 of 54 PagelD: 1244
Case i:a§ec¥:fé%§Mlgr§i&-J@@Chocumem 11 Fiied 09/14/16 gage 1 of 31 Pagelr>: 118

SCHNADER HARRISON SEGAL & LEWIS LLP
A Pennsylvania Limited Liability Partnership
LISA .I. RODRIGUEZ, ESQUIRE

New Jersey Managing Partner

DAVID SMITH, ESQUIRE

COURTNEY DEVON TAYLOR, ESQU[RE
Woodland Falls Corporate Park

220 Lake Drive East, Suite 200

Cherry Hill, New Jersey 08002-1165

Phone: 856-482-5222 - Fax: 856-482-6980

Attorneys for Defendant/Counterclaim Plainuff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

lNDECS CoRP. AND WIRERoPE WORKS, INC.,
Plaintijfs and Counterclaim Defendants, `
v l Civil Action No. 2:16-cv-04421~KM-JBC

CLAIM Doc, LLC,

Defendant and Courzterciaz`m Plainti`jf

 

DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT
WII‘ H COUNTERCLAIl\/I

Defendant Claim Doc, LLC (“Clairn Doc”), by and through its attorneys
Schnader Harrison Segal & Lewis LLP, submits the following Answer, Aflirmative Defenses, and
Counterclaim in response to the Complaint of plaintiffs INDECS Corp. (“INDECS”) and

Wirerope Works, Inc. (“Wirerope”).
ANSWER

1. Claim Doc denies the allegations in paragraph 1 of the Complaint.

 

Case 2:16-cv-04421-Kl\/|-.]BC Document 94 Filed 03/22/19 Page 13 of 54 PagelD: 1245
Case 2116-cv-04421-Kl\/l-JBC Document 11 Filed 09/14/16 Page 2 of 31 PagelD: 119

2_ Claim Doc denies thc allegations in paragraph 2 of the Complaint as stated, and
refers to the June l, 2015 Agreement for Claims Review, Audit and Negotiation Services by and
between INDECS and Claim Doc (the “Agreement”) and the June l, 2015 Joinder Agreement by
and among Wirerope, INDECS, and Claim Doc (the “Joinder Agreement"), which speak for

themselves, and states that no response is required to those allegations

3. Claim Doc denies the allegations in paragraph 3 of the Complaint
4. Claim Doc denies the allegations in paragraph 4 of the Complaint
5. Claim Doc denies the allegations in paragraph 5 of the Complaint as stated, and

refers to the Agreement and Joinder Agreement, which speak for themselves, and states that no

response is required to those allegations

6. Claim Doc denies the allegations in paragraph 6 of the Complaint, as they make
no sense.

7. Claim Doc denies the allegations in paragraph 7 of the Complaint

8. Claim Doc denies the allegation in paragraph 8 of the Complaint

9. Claim Doc states that the allegations in paragraph 9 of the Complaint constitute

legal or other conclusions as to which no response is required To the extent a response may be

required, Claim Doc denies the allegations in paragraph 9.

10. Claim Doc states that the allegations in paragraph 10 of the Complaint constitute

legal or other conclusions as to which no response is required

ll. Claim Doc states that the allegations in paragraph 11 of the Complaint constitute

legal or other conclusions as to which no response is required

' - - 2 - - BC Document 94 Filed 03/22/19 Page 14 of 54 Page|D: 1246
Case iza§ec¥:i)e‘i€'v-i>¢i§i'§/'i-KM-JBC Documentil Filed 09/14/16 Pagesof 31 Pagelo: 120

12. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 12 of the Complaint.

13. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 13 of the Complaint.

14. Claim Doc admits the allegations in the first sentence and denies the allegations in

the second sentence of paragraph 14 of the Complaint.

15. In response to paragraph 15 of the Complaint, Claim Doc incorporates its answers

to the preceding paragraphs

16. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 16 of the Complaint.

17. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 17 of the Complaint.

18. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 18 of the Complaint.
19. Claim Doc admits the allegations in paragraph 19 of the Complaint.

20. Claim Doc denies the allegations in paragraph 20 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

21. Claim Doc denies the allegations in paragraph 21 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegationsl

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 15 of 54 Page|D: 1247
Case 2:16-cv-O4421~KM-JBC Document ll Filed 09/14/16 Page 4 of 31 Page|D.' 121

22. Claim Doc denies the allegations in paragraph 22 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

23. Claim Doc denies the allegations in paragraph 23 of the Complaint as stated, and
refers to the alleged written request, which speaks for itself, and states that no response is

required to those allegations

24. Claim Doc denies the allegations in paragraph 24 of the Complaint as stated, and
refers to the Plan Document, which speaks for itself, and states that no response is required to

those allegations

25. Claim Doc denies the allegations in paragraph 25 of the Complaint as stated, and
refers to the Agreement, which speaks for itsel

, and states that no response is required to those

allegations

26. Claim Doc denies the allegations in paragraph 26 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

27. Claim Doc denies the allegations in paragraph 27 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

28. Claim Doc denies the allegations in paragraph 28 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

Case '16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 16 of 54 Page|D: 1248
ase 2:16-cv-04421-KM~.JBC Document 11 Filed 09/14/16 Page 5 of 31 PagelD: 122

29. Claim Doc denies the allegations in paragraph 29 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

30. Claim Doc denies the allegations in paragraph 30 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

31. Claim Doc denies the allegations in paragraph 31 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

32. Claim Doc denies the allegations in paragraph 32 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

33, Claim Doc denies the allegations in paragraph 33 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations

34. Claim Doc denies the allegations in paragraph 34 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations
35. Claim Doc admits the allegations in paragraph 35 of the Complaint.

36. Claim Doc admits the allegations in paragraph 36 of the Complaint.

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 17 of 54 Page|D: 1249
Case 2:16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 6 of 31 Page|D: 123

37. Claim Doc denies the allegations in paragraph 37 of the Complaint as stated, and
refers to the Joinder Agreement, Which speaks for itself, and states that no response is required to

those allegations

38. Claim Doc denies the allegations in paragraph 38 of the Complaint as stated, and
refers to the Joinder Agreement, which speaks for itself, and states that no response is required to

those allegations

39. Claim Doc denies the allegations in paragraph 39 of the Complaint as stated, and
refers to the Joinder Agreement, which speaks for itself, and states that no response is required to

those allegations

40. Claim Doc denies the allegations in paragraph 40 of the Complaint as stated, and
the Joinder Agreement, which speaks for itself, and states that no response is required to
those allegations

41. Claim Doc denies the allegations in paragraph 41 of the Complaint as stated, and

refers to the Joinder Agreement, which speaks for itself, and states that no response is required to

those allegations
42. Claim Doc denies the allegations in paragraph 42 of the Complaint.

43. Claim Doc denies the allegations in paragraph 43 of the Complaint as stated. A
representative of Wirerope stated on May 10, 2016 that Wirerope intended to terminate its
relationship with Benefit Captive Re, LLC, its broker. Claim Doc provided written notice of

termination the following day.

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 18 of 54 Page|D: 1250
Case 2:16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 7 of 31 Page|D: 124

44. Claim Doc denies the allegations in paragraph 44 of the Complaint as stated, and
refers to the letter, which speaks for itself, and states that no response is required to those

allegations

45. Claim Doc denies the allegations in paragraph 45 of the Complaint and

incorporates by reference its response to paragraph 43 of the Complaint.

46. Claim Doc denies the allegations in paragraph 46 of the Complaint as stated, and
refers to the letter, which speaks for itself, and states that no response is required to those

allegations

47. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 47 of the Complaint.
48. Claim Doc denies the allegations in paragraph 48 of the Complaint.
49. Claim Doc denies the allegations in paragraph 49 of the Complaint.

50. Claim Doc denies the allegations in paragraph 50 of the Complaint as stated, and
refers to the Lettcr, which speaks for itself, and states that no response is required to those

allegations

51. Claim Doc lacks knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 51 of the Complaint, except denies that there was a material

breach by Claim Doc.

52. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 52 of the Complaint.

53. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 53 of the Complaint.

_7_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 19 of 54 Page|D: 1251
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 8 of 31 Page|D: 125

54. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 54 of the Complaint.

55. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 55 of the Complaint, except denies the claimed admissions

56. Claim Doc lacks knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 56 of the Complaint regarding retention of money, except
denies that Claim Doc has failed to provide any post~termination balance bill defense that it was

Obligated to provide

57. Claim Doc denies the allegations in paragraph 57 of thc Complaint as stated7 and
refers to the Letter, which speaks for itself, and states that no response is required to those

ahegat\_ons.

58. Claim Doc denies the allegations in paragraph 58 of the Complaint.
59. In response to paragraph 59 of the Complaint, Claim Doc incorporates its answers

to the preceding paragraphs

60. Claim Doc states that the allegations in paragraph 60 of thc Complaint constitute

legal or other conclusions as to which no response is required

61. Claim Doc states that the allegations in paragraph 61 of the Complaint constitute

legal or other conclusions as to which no response is required

62. Claim Doc denies the allegations in paragraph 62 of the Complaint as stated, and
refers to the Joinder Agreement, which speaks for itself, and states that no response is required to

those allegations

63. Claim Doc denies the allegations in paragraph 63 of the Complaint.

_8_

' - -O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 20 of 54 Page|D: 1252
Case %§§eCé/ne-cv-o¢iazrkm~sec Documem 11 Filed 09/14/16 Page 9 of 31 Pageio: 126

64. Claim Doc denies the allegations in paragraph 64 of the Complaint as stated, and
refers to the Agreement, which speaks for itself, and states that no response is required to those

allegations
65 . Claim Doc denies the allegations in paragraph 65 of the Complaint.
66. Claim Doc denies the allegations in paragraph 66 of the Complaint.
67. Claim Doc denies the allegations in paragraph 67 of the Complaint.

68. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 68 of the Complaint.
69. Claim Doc denies the allegations in paragraph 69 of the Complaint.

70. In response to paragraph 70 of the Complaint, Claim Doc incorporates its answers

to the preceding paragraphs

71. Claim Doc denies the allegations in paragraph 71 of the Complaint as stated, and
refers to the Agreement and Joinder Agreement, which speak for themselves and states that no

response is required to those allegations

72. Claim Doc denies the allegations in paragraph 72 of the Complaint as stated, and
refers to the Agreement and Joinder Agreement, which speak for themselves and states that no

response is required to those allegations

73. Claim Doc states that the allegations in paragraph 73 of the Complaint constitute
legal or other conclusions as to which no response is required To the extent a response may be

required, Claim Doc denies the allegations in paragraph 73 of the Complaint as stated

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 21 of 54 Page|D: 1253
Case 2:16-cv~04421-KM-JBC Document ll Filed 09/14/16 Page 10 of 31 PagelD: 127

74. Claim Doc states that the allegations in paragraph 74 of the Complaint constitute
legal or other conclusions as to which no response is required To the extent a response may be

required Claim Doc denies the allegations in paragraph 74 of the Complaint as stated

75. Claim Doc states that the allegations in paragraph 75 of the Complaint constitute
legal or other conclusions as to which no response is required To the extent a response may be

required, Claim Doc denies the allegations in paragraph 75 of the Complaint as stated

76. Claim Doc states that the allegations in paragraph 76 of the Complaint constitute
legal or other conclusions as to which no response is required To the extent a response may be

required, Claim Doc denies the allegations in paragraph 76.

77. Claim Doc states that the alle ations in ara ra h 77 of the Com laint constitute
P P
legal or other conclusions as to Which no response is required To thc extent a response may be

required, Claim Doc denies the allegations in paragraph 77.

78. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 78 of the Complaint.

79. ln response to paragraph 79 of the Complaint, Claim Doc incorporates its answers

to the preceding paragraphs

80. Claim Doc states that the allegations in paragraph 80 of the Complaint constitute

legal or other conclusions as to which no response is required

81. Claim Doc states that the allegations in paragraph 81 of the Complaint constitute

legal or other conclusions as to which no response is required

_1()_

: 04421- KI\/| -.]B Document 94 Filed 03/22/19 Page 22 of 54 Page|D: 1254
Case als% 916 cv 044211KM-Jsc Documem 11 Filed 09/14/16 Page 11 of 31 Pagelo:128

82, Claim Doc denies the allegations in paragraph 82 of the Complaint as stated, and
refers to the Joinder Agreement, which speaks for itself, and states that no response is required to

those allegations

83. Claim Doc denies the allegations in paragraph 83 of the Complaint as stated, and
refers to the Agreement and Joinder Agreement, which speak for themselves and states that no

response is required to those allegations
84. Claim Doc states that the allegations in paragraph 84 of the Complaint constitute

legal or other conclusions as to which no response is required To the extent a response may be

required Claim Doc denies the allegations in paragraph 84 of the Complaint as stated

85. Claim Doc states that the allegations in paragraph 85 of the Complaint constitute
legal or other conclusions as to which no response is required To the extent a response may be

required, Claim Doc denies the allegations in paragraph 85.

86. Claim Doc lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 86 of the Complaint.

AFFIRMATIVE DEFENSES

 

Claim Doc sets forth below its affirmative defenses By setting forth these
defenses Claim Doc does not assume the burden of proof of any issue, fact, or element of a

claim as to which applicable law places the burden on plaintiffs

FIRST AFFIRMATIVE DEFEN§E

The Complaint fails to state a claim upon which relief may be granted

_11_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 23 of 54 Page|D: 1255
Case 2:16-cv-04421-K|\/|-JBC Document 11 Filed 09/14/16 Page 12 of 31 Page|D: 129

SECOND AFFIRMATIVE DEFENSE

Plaintiffs’ claims are barred, in whole or in part, because plaintiffs have not
attempted to negotiate with Claim Doc nor submitted their claims to non-binding mediation as

required by the Agreement.

THIRD AFFIRMATIVE DEFEN§E

Plaintiffs’ claims are barred, in Whole or in part, by the equitable doctrines of

laches, estoppel, waiver, and unclean hands

FOURTH §§ § lBMA l IVE DEFENSE

Plainti-is claims are barred, in Whole or in part, for failure to mitigate damages

FIFTH AFFIRMATIVE DEFENSE

 

Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not

suffered injury in fact.

SIXTH AEFIRMATIVE DEFENSE

Plaintiffs have failed to allege facts sufficient to support a claim for attorney’s

fees or costs

SEVENTH AFFIRMATIVE DEFENSE

Plaintiffs materially breached the Agreement and Joinder Agreement by failing
and refusing repeatedly to comply with material terms, including but not limited to Sections 8

and 12 of the Agreement and Section 6 of the Joinder Agreement.

EIGHTH AFFIRMATIVE DEFEN§E

Plaintiffs materially breached the Agreement and Joinder Agreement by

breaching the covenant of good faith and fair dealing.

_12_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 24 of 54 Page|D: 1256
Case 2:16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 13 of 31 Page|D: 130

NINTH AFFIRMA'I'IVE DEFENSE

Claim Doc at all times acted in good faith and in a commercially reasonably

mann€f.

TENTH AFFIRMATIVE DEFEN§E

Claim Doc hereby gives notice that it intends to rely upon such other defenses as
may become available or appear during discovery proceedings in this ease and hereby reserves

the right to amend its Answer to assert any such defense.

,| QRY TRIAL DEMAND

Claim Doc demands a trial by jury of all issues triable by a jury.

COUNTERCLAIM

Counterclaim Plaintiff Claim Doc, LLC (“Claim Doc”), for its counterclaim
against Counterclaim Defendants INDECS Corp. (“INDECS”) and Wirerope Works, lnc.
(“Wirerope”), alleges as follows;

NATURE OF 1 §E ACT!ON
1. The parties to this action contracted for the provision of health benefit claims

auditing services

2. Contrary to the terms of the governing contracts, INDECS and Wirerope seek to

burden Claim Doc with the expense of providing post-termination services

3. As part of INDECS’ and Wirerope’s effort to burden Claim Doc with the expense
of providing post~termination services not required by the contracts INDECS and Wirerope are
holding hostage monies due to Claim Doc for work previously performed under the contracts, a

clear violation of the contracts’ express terms

_13_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 25 of 54 Page|D: 1257
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 14 of 31 Page|D: 131

4. And, as if this behavior were not sufficiently egregious, INDECS and Wirerope
also have conspired to, and indeed did, intentionally and/or maliciously interfere with an existing

contract between Claim Doc and certain third parties

5. Claim Doc brings counterclaims against INDECS and Wirerope for breach of
contract, tortious interference with contract, and civil conspiracy. Claim Doc also brings against
Wirerope a counterclaim for quantum meruit/unjust enrichment related to Wirerope’s bilking a
Claim Doc affiliate of fees owed for the design and setup of Wirerope’s 2016~17 health benefits

plan.

,[URISDICTION AND VEH [,l_E

6. This Court has original jurisdiction over this action on the basis of diversity of

citizenship as provided in 28 U.S.C. §1332,

7. Venue is proper as provided in 28 U.S.C. §1391.

FACTUAL BACKVQROUND_

T_h€M

8. Counterclaim Plaintiff Claim Doc provides claim re-pricing and auditing services

to employer and union sponsored self-funded health plans

9. Counterclaim Defendant INDECS represents itself to be a third party health care
claims administrator, and provides claims management and administration services to self-

funded healthcare programs

lO. Counterclaim Defendant Wirerope is a manufacturing business with over 300

employees

_14_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 26 of 54 Page|D: 1258
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 15 of 31 PageID: 132

Nonparty Benefit Captive Re Designs a Health Benefits Program for Wirerope and
Facilitates Wireroge’s Hire of Claim Doc and INDECS.

ll. Nonparty Benefit Captive Re, LLC (“BCR”) is a broker for self~funded benefit

 

plans As a broker, BCR assists employer-sponsored health care benefits programs by designing,

recommending, and facilitating contracts with various health care service providers
12. BCR is an affiliate of Claim Doc.

13. For health benefit plans such as those that BCR designs the design and
preparation must occur well prior to enrollment so that enrollment may occur timely the

following benefit plan year.

14. BCR charges monthly fees to its clients throughout the benefit plan year. The
monthly fees are based on the number of employees in the plan that BCR designs, and mostly
reflects compensation for the upfront setup of the plan, renewals, and implementation A small
portion of the monthly fees also compensates BCR for assistance and reporting throughout the

plan year.

15. BCR sent to Wirerope a written proposal for the design and setup of Wirerope’s

health benefits plan for the 2014- 15 plan year. Wirerope accepted and signed the proposal

16, ln April 2014, BCR became the broker of record for Wirerope’s health program

for its employees and eligible dependents

17. As Wirerope"s brokcr, BCR implemented the design outlined in the proposal
accepted by Wirerope. In so doing, BCR facilitated agreements with health care providers on
behalf of Wirerope, including for stop loss coverage, a third party administrator, a pharmacy

manager, and claim auditing services

_15_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 27 of 54 Page|D: 1259
Case 2:16-cv~04421-KM-JBC Document 11 Filed 09/14/16 Page 16 of 31 Page|D: 133

18. BCR facilitated for Wirerope agreements with Eye Center of Central
Pennsylvania, Family Praetice Centers, Susquehanna Endoscopy, Susquehanna Health System

hospitals and physicians and a local durable medical goods provider.

19. For the 2014-15 benefit plan year, BCR facilitated Wirerope’s hiring of Tristar
Benefit Administrators as the third party administrator, and Claim Doc for claims review, audit,

and negotiations services

2(). For the 2014-15 benefit plan year, BCR charged Wirerope approximately $6,700
per month throughout the plan year. This number fluctuated, as it reflected the number of

employees enrolled in the plan each month.

21. BCR sent to Wirerope a written proposal for design and setup of Wirerope’s

health benefits plan icr *l"= "m

\. A\/ nu.l

5¢16 plan year. Wirerop‘ accepted and signed the proposal

22. As Wirerope’s broker, BCR implemented the design outlined in the proposal

accepted b Wirero e. In so doing, BCR facilitated Wirerope’s hiring of INDECS as its third
y P _

party claims administrator. Claim Doc continued to provide Wirerope with claims review, audit

and negotiation services

23. For the 2015-16 benefit year, BCR charged Wirerope approximately $5,200 per
month throughout the plan year. This number fluctuated, as it reflected the number of employees
enrolled in the plan each month.

Claim Doc and INQEQS Enter Into An Agreement for Services.
24. INDECS and Claim Doc entered into the Agreement for Claims Review, Audit,

and Negotiation Services, effective June l, 2015 (the “Agreement”). Pls. Ex. A.

_16_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 28 of 54 Page|D: 1260
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 17 of 31 Page|D: 134

25. The Agreement engages Claim Doc to, “upon lNDECS’s written request[,]
perform Claim Review Services for claims for medical and pharmacy services incurred by
members covered by selected Plans for whom INDECS is acting as the Third Party

Administrator.” Id. at C|[1.

26. “Claim Review Services” is defined in the preamble of the Agreement as “various

revicw, auditing, and negotiating services for medical or pharmacy claims.” Id. at preamble

27. The Agreement provides a compensation formula. The Compensation provision

explains:

[Claim Doc] shall receive a fee (“Services Fee”), as compensation
for services provided hereunder, an amount equal to 12% of the
first $100,000 of “billed charges” for a claim for which [Claim
Doc] has performed services hereunder and 10% of the excess over
$100,000 of billed charges for such claim. “Billed charges” are the
total billed charges billed for the claim prior to any discounts or
other reductions

Id. at ‘][8.
28. The Agreement specifies that its initial term is one (l) year, beginning June 1,
2015, through May 31_, 2016. Further, the Agreement “shall renew itself automatically for

additional one-year periods of time, unless and until terminated by either Party in accordance

with the provisions ofthis Section 10.” Ia'. at ‘][10.
29. The Agreement also provides for the manner in Which it can be terminated:

This Agreement shall terminate as follows:

a. By either party with Notice. Either
Party to this Agreement may terminate it by
giving sixty (60) days’ prior written notice
thereof to the other Party.

b. By [Claim Doc] Upon Failure to Pay
Fees. lf INDECS and/or a Plan Sponsor

_17-

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 29 of 54 Page|D: 1261
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 18 of 31 Page|D: 135

Id. at ‘][10.

30.

does not pay the fees set forth in Section 8
within ten (10) business days of the due
date, [Claim Doc] may resign upon giving
five (5) business days prior written notice
and this Agreement shall immediately
terminate

The Agreement includes a provision related to the rights and obligations of Claim

Doc and INDECS upon the termination of the agreement lt explains

Ia'.

31.

Rights and Duties Upon Termination. As of the date of
termination of this Agreement and the expiration of any run out
period under any applicable Stop Loss Policy, all rights and
obligations of the Parties shall terminate, except that (a) [Claim
Doc] shall continue to perform its obligations under this
Agreement with respect to any Referred Health Benefit Claim or
Appeal of a Health Benefit Claim provided that the Plan Document
continues to name the [Third Party Administrator] or the Plan
Adininistrator as a designated decision maker with maximum
discretionai y authority With respect to such Referred Appeals; and
(b) INDECS, shall pay on behalf of and with funds provided by the
Plan Sponsors, all fees which are due and owing under this
Agreement as of the date of termination

Under the Agreement, a “Health Benefit Claim” is “a claim for benefits filed by a

participant in the Plan, where the request for approval of treatment or services or the rendering of

services or supplies occurred during a Plan Year or calendar year applicable under the term of

this Agreement.” [d. at 3[2.

32.

Under the Agreement, a “Referred Appeal” is “any appeal of a denied Health

Benefit Claim under the Plan, which shall be referred to [Claim Doc] by the Plan Administrator

after audit under this Agreement by [Claim Docl." Ia’.

_18_

Case :16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 30 of 54 Page|D: 1262
ase 2:16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 19 of 31 Page|D: 136

33, The characteristics of an appeal, in the context of employee benefits are specified

by federal law. 29 C.F.R. §§2560.503~l(h).

34. An appeal must include a “full and fair review of the claim and the adverse
benefit deterrnination.” Id.
Wirerog Enters Into a l|oinder Agreement with Claim Doc and INDEC§.

35. The Agreement requires that “in order to provide such Claims Review Services to
a[n] INDECS customer, the customer shall be required to enter into a Joinder Agreement [] with

the Parties hereto.” Id. at preamble

36. On June l, 2015, Wirerope entered into a Joinder Agreement with INDECS and
Claim Doc (the “Joinder Agreement”) which incorporates the terms and conditions of the

Agreement. Pls.’ Ex. B.

37. By the Joinder Agreement, Wirerope “represent[ed] and warrant[ed] that it is
liable for all amounts due [Claim Doc] under the [] Agreement and this Agreement and that it is

solvent and financially able to pay all such amounts.” Id. at ‘]{5.

38. The Joinder Agreement obligates Wirerope to ensure that Claim Doc receives

payments for its Clai_ms Review Services, as follows:

...in the event INDECS fails to forward to [Claim Doc]
compensation or other payments due hereunder in connection with
[the Joinder Agreement] and/or the [] Agreement in a timely
manner, upon notice to [Wirerope] by [Claim Doc], [Wirerope]
shall make direct payments to [Claim Doc] for any unpaid amounts
or future payments due under [the Joinder Agreement], whereupon
INDECS shall be relieved of any liability therefor.

ld. at ‘][6.

_19-

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 31 of 54 Page|D: 1263
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 20 of 31 PagelD: 137

39. The Joinder Agreement provides with respect to termination;

In the event the Client Services Agreement between [Wirerope]
and INDECS terminates prior to the expiration of the current plan
year of [Wirerope’sl Health Plan and any run out period under the
applicable Stop Loss Policy, and [Wirerope] or INDECS on behalf
of [Wirerope] so requests in writing, [Claim Doc] shall continue to
provide services to [Wirerope’s] Health Plan until the end of the
current plan year and the run out period, so long as payments due
under this Agreement are made when due. This Agreement shall
survive the termination of the Client Services Agreement between
INDECS and [Wirerope] until the end of the current plan year,
after such termination and the end of any applicable Stop Loss Run
Out Period.

.d. at ‘}[8.

Wirerope’s Relationship with BCR Ends, and Wirerope Bilks BCR of Payment for
Services Rendered.

40. BCR sent to Wirerope a written proposal for the design and setup of Wirerope’s
health benefits plan for 2016~17 plan year. In putting together the proposal, BCR performed all
of the work for the plan setup for that year, such as gathering all data necessary for renewal

quotes for stop loss

41. As with the previous proposals BCR proposed a monthly fee to cover the design

and setup of the plan

42. Wirerope did not sign BCR’s proposal for the 2016-17 plan year, and, on May 10,

2016, notified BCR by telephone of its intention to terminate the relationship

43. Upon information and belief7 Wirerope then implemented the entire health
benefits program that BCR had designed for Wirerope for the 2016-17 plan year, except that

Wirerope did not continue its relationship with BCR and its affiliate, Claim Doc.

-20_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 32 of 54 Page|D: 1264
Case 2216-cv-04421-KM-JBC Document ll Filed 09/14/16 Page 21 of 31 PagelD: 138

44. Wirerope did not compensate BCR in any way for designing and setting up the

health benefits program for the 2016-17 plan year.

45. BCR has assigned to Claim Doc its rights and interest in any claims against
Wirerope related to Wirerope’s failure to compensate BCR for the design and setup of the health

benefit program for the 2016~17 plan year.

Claim Doc’s Relationshig with Wirerope and INDECS Ends.

46. To avoid any misunderstanding about the relationship between Wirerope and
Claim Doc, Claim Doc sent to Wirerope a letter, dated May 11, 2016, terminating their

relationship Pls.’ Ex. D.
47. That Letter explains in part:

After .luly 2, 2016, we will continue to respond to
any Referred Appeals beyond the date of
termination for those Claims that were audited
pursuant to the Agreement, even if the Appeal itself
is served on us after the date of termination
However, following July 2, 2016, pursuant to the
terms of the Agreement, we will no longer provide
balance bill representation or continue to represent
those members with balance bills that remain
pending

Id.

48. A balance bill reflects a patient’s responsibility to pay the difference between the
amount a health care provider charged and the amount that the plan paid that provider. The
remaining balance equals the amount of money the auditor determined was not payable under the

allowable claim limit.

49. On May ll, 2016, Claim Doc also provided written notice to INDECS of its

intent to terminate the Agreement. Pls’ Ex. C.

_21_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 33 of 54 Page|D: 1265
Case 2116-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 22 of 31 Page|D: 139

50. The letter indicates that the Agreement would terminate on July 2, 2016. la'_

51. During the life of the Agreement, Claim Doc charged INDECS, and by extension
Wirerope, about $417,832.46. Of that surn, INDECS and/or Wirerope paid only about

$303,701.73.

INDECS and Wirerope Demand that Claim Doc Provide Services Beyond What is
Required by the Governing Contracts and Refuse to Compensate Claim Doc for Services

Already Rendered.

52. Despite the terms of the Agreement, INDECS has asserted that Claim Doc has a

 

post-termination obligation to provide legal defense of pust~termination balance bills. Claim

Doc Ex. A.

53. In an effort to support this contention, INDECS cites language from the
Agreement that st"tes tuat Claim Doc “shall continue to perform its obligations under this
Agreement with respect to any Referred Health Benefit Claim or Appeal of a Health Benefit

Claim.” Id.

54. Claim Doc explained to INDECS that balance bill defense is not a duty upon

termination of the Agreement. Claim Doc Ex. B.

55. Indeed, nowhere in the “Rights and Duties Upon Termination” section of the
Agreement is there any reference to balance bill defense or balance bills generally Pls.’ Ex. A at

‘][10,

56. Likewise, federal law does not include in its description of “full and fair review”
of adverse benefit determinations any reference to balance bill defense 29 C.F.R. §§2560.503-

l(h)(a) and (2).

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 34 of 54 Page|D: 1266
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 23 of 31 PagelD: 140

Nonetheless, INDECS sent to Claim Doc a letter dated July 5, 2016,

characterizing Claim Doc’s assertion that balance bill defense is not a duty upon termination of

the Service Agreement as a “notice of anticipatory breach.” Claim Doc Ex. C.

Id.

In that correspondence, INDECS also stated the following:

l. INDECS will assume responsibility for
supplying the services Claim Doc has breached its
duty to provide (a legal defense of balance bills
with respect to the plan members of Wirerope
Works, Inc.) Claim Doc was obligated to provide
those services post-termination under ‘]Il (e) of the
Agreement.

2, INDECS Will reserve any funds on hand to do
so, in a good faith estimate of the expenses of the
services required Claim Doc’ s breach eliminates
any need to pay over any money to Claim Doc in
any case.

3. Claim Doc Will be required to pay any excess
costs INDECS incurs to provide legal defense of
balance bills for plan members of Wirerope Works,
Inc. Should Claim Doc refuse to pay any legal
defense costs, INDECS Will seek recovery from
Claim Doc through legal action.

4. Claim Doc will provide any claim data
necessary, including all correspondence and
information of any kind, required to provide a legal
defense of balance bills for the plan members of
Wirerope Works, lnc.

To date, INDECS has not paid Claim Doc the outstanding balance for services

rendered between October 2015 and June 2016, which amounts to at least $114,432.46.

On July 8_, 2016, Claim Doc notified Wirerope of its obligation to pay the

outstanding balance pursuant to the terms of the Joinder Agreement. Pls.’ Ex. E.

_23_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 35 of 54 Page|D: 1267
Case 2:16-cv-04421-KM~JBC Document 11 Filed 09/14/16 Page 24 of 31 Page|D: 141

61. Wirerope did not respond

62. To date, Wirerope has not paid the outstanding balance.

INDEC§ and Wirerope lnterfere with Claim Doc's gontract with A Third Pagy.

63. Nonparty David Fishbone is the owner of Needham Business Consulting PA,

 

LLC (collectively “Needham”).

64. Between February l, 2013 and March 25, 2016, Needham was under contract

with Claim Doc to provide certain business services

65. On March 25; 20165 Needb-m and Claim Doc entered into a separate agreement

(the “Scttlcment Agreement”), which explains that:

6. Commencing on March 10, 2016, Needham shall
have no contact directly or indirectly; with
Wirerope Works, Inc., Gardner Trucking, lnc. and
Susquehanna Hospital System for the purpose of
convincing any of them to alter or terminate their
relationship with Claim Doc, for the same duration
as payments are made under this settlement term
sheet. For purposes of satisfying its obligation to
have no indirect contact with Wirerope Works, lnc.
for the purpose of convincing it to alter or terminate
its relationship With Claim Doc, Needham shall
establish a “Chinese Wall” to isolate itself from
information about Wirerope Works, Inc.’s choices
of vendor for the coming year. . .. l

66. Upon information and belief, after the execution of the Scttlement Agreement and

while Claim Doc was still making payments under the Scttlement Agreement, Needham

 

This language is quoted from the Settlement Agreement, whose terms require it to “be
maintained in the strictest confidence.” For this reason, the Scttlement Agreement has
not been attached as an exhibit to the counterclaim

_24_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 36 of 54 Page|D: 1268
Case 2.'16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 25 of 31 Page|D: 142

communicated with representatives of Wirerope and INDECS and advocated that Wirerope

replace Claim Doc with an entity known as Claim Watch, LLC (“Claim Watch”).
67. Claim Watch is a competitor of Claim Doc with which Needham is affiliated

68. Upon information and belief, subsequent to terminating its relationship with

Claim Doc, Wirerope hired Claim Watch as its claims auditor.

Count I
(Breach of Contract Against INDECS)

69. Defendant hereby incorporates by reference each and every allegation in the

Counterclaim as though the same were fully set forth herein.

70. Claim Doc and INDECS entered into the Agreement, which is a valid contract

supported by law.

7l. The Agreement requires INDECS to pay Claim Doc as compensation a Services

Fee, as defined in the Agreement. Pls.’ Ex. A at ‘][8.

72. The Agreement also requires that INDECS shall, upon termination of the
Agreement, “pay...all fees which are due and owing under this Agreement as of the date of

termination.” Id. at ‘][10.

73. During the 2015-16 benefit plan year, Claim Doc provided to INDECS and

Wirerope the Claim Revicw Services outlined in the Agreement.

74. INDECS did not pay all fees due and owing under the Agreement as of July 2,

2016, which was the date of the Service Agreement’s termination

75. Indeed, to date, INDECS still has not paid Claim Doc the balance due.

_25_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 37 of 54 Page|D: 1269
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 26 of 31 PagelD: 143

76. As a result of INDECS’ failure to pay Claim Doc for services rendered Claim

Doc has suffered a loss in the amount of at least $114,432.46.

Count ll
(Breach of Contract Against Wirerope)

77. Defendant hereby incorporates by reference each and every allegation in the

Counterclaim as though the same were fully set forth herein.

78. Claim Doc, INDECS, and Wirerope entered into the Joinder Agreement, Which is

a valid contract supported by law.

79, The Joinder Agreement incorporates the terms and conditions of the Agreement,
including the provisions regarding Compensation and Rights and Duties Upon Termination.

Pls.’ Ex. A at ‘][‘][8, lO; Pls.’ Ex. B at ‘][l.

80. The Joinder Agreement requires that in the event that INDECS fails to forward to
Claim Doc compensation or other payments due in connection with the Joinder Agreement or the
Agreement in a timely manner, upon notice to Wirerope by Claim Doc, Wirerope shall make

direct payments to Claim Doc for any unpaid amounts or future payments due. Pls.’ Ex B at ‘{[6.

81. During the 2015-16 benefit plan year, Claim Doc provided to INDECS and

Wirerope the Claim Review Services outlined in the Agreement.

82. INDECS has withheld from Claim Doc compensation for services performed

during the 2015-16 benefit plan year.

83. Claim Doc provided Wirerope with notice that, as a result of INDECS’ refusal to

pay for the services rendered Wirerope must pay Claim Doc directly Pls.’ Ex. E.

84. To date, Wirerope has not paid Claim Doc the balance due.

-26_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 38 of 54 Page|D: 1270
Case 2:16-cv-O4421-KM-JBC Document 11 Filed 09/14/16 Page 27 of 31 PagelD: 144

85. As a result of Wirerope’s failure to compensate Claim Doc for services rendered,

Claim Doc has suffered a loss in the amount of at least $114,432.46.

Count III
(Tortious Interference with Contract Against INDECS and Wirerope)

86. Defendant hereby incorporates by reference each and every allegation in the

Counterclaim as though the same were fully set forth herein.

87. Claim Doc and Needham executed a legally binding Scttlement Agreement that
prohibited Needham from having contact with Wirerope for the purpose of convincing it to alter
or terminate its relationship with Claim Doc during the period when Claim Doc was making

payments under the Scttlement Agreement,

88. On information and belief, at all relevant times, INDECS and Wirerope Were
aware of the existence of the Scttlement Agreement and its prohibition on Needham having
contact with Wirerope for the purpose of convincing it to alter or terminate its relationship with

Claim Doc while Claim Doc was making payments under the Scttlement Agreement.

89. INDECS and Wirerope intentionally and maliciously interfered with the
Scttlement Agreement by, during the period When Claim Doc was making payments under the
Scttlement Agreement, communicating with Needham for the purpose of discussing and

encouraging the termination of Wirerope’s relationship with Claim Doc.

90. INDECS’ and Wirerope’s interference with the Scttlement Agreement has
resulted in damage to Claim Doc, including but not limited to the lost value of the Wirerope

aCCOUI'lT..

_27_

Case 2:16-cv-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 39 of 54 Page|D: 1271
Case 2116-cv-O4421-KM-.JBC Document 11 Filed 09/14/16 Page 28 of 31 PagelD: 145

Count IV
(Civil Conspiracy Against INDECS and Wirerope Works)

91. Defendant hereby incorporates by reference each and every allegation in the
l same were fully set forth herein.

92. INDECS and Wirerope were aware of the existence of the Settlement Agreement
and its prohibition on Needham having contact with Wirerope for the purpose of convincing it to
alter or terminate its relationship with Claim Doc while Claim Doc was making payments under

the Scttlement Agreement.

less, Wiiile Claim Doc was making payments under the Settlement
Agreement, INDECS and Wirerope agreed to work With Needham to replace Claim Doc with

Claim Watch.

94. While Claim Doc was making payments under the Scttlement Agreement,
INDECS and Wirerope communicated with Needham for the purposes of discussing terminating

Wirerope’s relationship With Claim Doc, and replacing Claim Doc with Claim Watch.

95. INDECS and Wirerope shared the objective of tortiously interfering with the

Scttlement Agreement.

96. As a result of INDECS’ and Wirerope’s conduct, Defendant has incurred

damages, including but not limited to the lost value of the Wirerope account

Count V
(Quantum Meruit/Unjust Enrichment Against Wirerope Works)

97. Defendant hereby incorporates by reference each and every allegation in the

Counterclaim as though the same were fully set forth herein.

_23_

Case :16- v-O4421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 40 of 54 Page|D: 1272
ase :16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 29 of 31 PagelD: 146

98. BCR assigned to Claim Doc any damages claim that BCR may have against

Wirerope arising out of design and setup services for the 2016-17 benefit plan year.

99. BCR designed for Wirerope a health benefits program for the 2016-17 year. ln so
doing, BCR performed all of the work for the plan setup for the year, such as gathering all data

necessary for renewal quotes for stop loss.

100. BCR reasonably expected to receive payment for its design and setup of
Wirerope’s 2016-17 health benefits plan through Wirerope’s payment of monthly fees
throughout the plan year, as required by the proposal BCR presented to Wirerope, and as had

occurred during the prior two plan years.

I()l. Wirerope terminated its relationship with BCR prior to the start of the 2016-17

plan year.

102. Nonetheless, Wirerope implemented almost the entire health benefits program

that BCR designed for Wirerope for the 2016-17 plan year.

103. To date, Wirerope has not compensated BCR in any way for the design and setup

of the plan.

104. lt would be inequitable to allow Wirerope to use the benefits plan that BCR

designed and negotiated without compensating BCR for its services.

WHEREFORE, Counterclaim Plaintiff Claim Doc, LLC prays for judgment as
follows:

(a) Dismissing the Complaint in its entirety with prejudice;
(b) Awarding damages on the counterclaims in an amount to be determined at
trial;

(c) Awarding Claim Doc its attomey’s fees and expenses; and

_29_

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 41 of 54 Page|D: 1273
Case 2:16-cv-04421-KM-JBC Document 11 Filed 09/14/16 Page 30 of 31 Page|D: 147

(d) Awarding such other and further relief to Claim Doc, LLC as this Court

deems just and proper.

Dated: September 14, 2016

Respectfully submitted

s/ Lisa J. Rodri£gez
Lisa J. Rodriguez, Esq.
Courtney Devon Taylor, Esq.
SCHNADER HARRISON SEGAL & LEWIS LLP
Woodland Falls Corporate Park
220 Lake Drive East, Suite 200
Cherry Hill, New Jersey 08002-1165
Telephone: (856) 482-5741
Facsimile: (856) 482-6980
lrodriguez@schnader.corn
ctaylor@schnader.com

David Smith, Esq.

SCHNADER HARRisoN SEGAL & LEWis LLP
1600 Market Street, Suite 3600
Philadelphia, Pennsylvania 19103
Telephone: (215) 751-2000

Facsimile: (215) 751-2205

dsmith @ schnader.com

Attorneys for Defendant/Counterclaim Plaim‘i]jr
Claim Doc, LLC

_39_

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 42 of 54 Page|D: 1274

_:n¢o¢ oo:no_leo=
wm:o_# Omo¢.<m mm
Om$ . . diem mm$~manm
QSBQ._ m w=_ <<_m-omwonm
HU m>ZX - emma <<:oqoom <<o}w _:o.
__.Eoo¢ noaa-cos
mm:m+_» Omu»_,<m mo
Om»m .Evm Do*o~m.:om
.\\,=NQG m=_ <<=~.Q.BQG

.._.._J D>Z_A l dowd S`T.D..)JD <<Dl`n. _J`u

du don m .
O:A:m_ >5» mm_o:om Ucm waooc:~
m..\@o.mo m_<wo.mo
O:mox >30¢3

N: §§ m
O~_@Sm_ >Br mm_m:om Ucm Qmoo_.§
m.~mw.mo m_~mw.mo
O:mox >Boc:~

484

_um<=.o:»
w.~mo.mo
m.Bo.mo

m,w@o.mo

._o.\._

vm<BmZ
m.qmw.mo
m.#..w.wo

CD 0000037

 

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 43 of 54 Page|D: 1275

ll'lDEC$

COF\F’QRAT|°N

1099 Wal| Street West
Lyndhurst, N) 07071

Payment Perlod: Ju|y 2015

Payab|e to:
Benefit Captive Re
Attn: Ben Krambeck
PO BOX 42014
Urba nda|e, lA 50303

Wire rope Works, lnc. 311 18.5 $5,753.50

Total: $5,753.50

 

aim

\>N\t

CD 0000038

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 44 of 54 Page|D: 1276

Col=\ Pol=`A'l-lON

1099 Wall Street West
Lyndhurst, NJ 07071

Payment Perlod: June 2015

Payab|e to:
Benefit Captive Re

Attn: Ben Krambeck
PO BOX 42014
Urbanda|e, lA 50303

Wirerope Works, lnc. 313 18.5

Total:

$5,790.50

$5,790.50

CD 0000039

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 45 of 54 Page|D: 1277

§ §:
Um:na gm mo
Un$ .J:~m t mm$d:$
mddgm m_= E_m.o®~oam
40 w.>ZX - §wm.`. <§Qdum <<o§w _:n.

Onm=.m_ >3#
m.wwm,oo

4 a ou
Q¢Nonm
wm_m:oo _ucm Uwooc:~ nm<§m:»
m.wwm.oo m.uwm.oo
O~._mox >50:3 m.~ww.oo
m..~wm.oo

CD 0000040

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 46 of 54 Page|D: 1278

‘ 1

II\DECS

CORFORAT|ON

1099 Wal| Street West
Lyndhurst, NJ 07071

Payment Per|od: August 2015

Payab|e to:
Benefit Captive Re
Attn: Ben Krambeck
PO BOX 42014
Urbanda|e, IA 50303

Wirerope Works, lnc. 310 18.5 $5,735.00

Tota|: $S,735.00

CD 0000041

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 47 of 54 Page|D: 1279

T~..é.¢ §
1 wmaan Omcn<o mm
§ ._\<_um mcgee O_GE.m_ >Bv
©:Bo._ m w=_ <<_N.owmo_¢w m.mu_._ .mo
§ \ /®
2 el
du m>zz 1 bag gang S§xm. _=o

d 3m
O`,_Bor,_m
mm_m:om_ U:m U_mooc:» nw<§m:~
m.m§ .mo m.mm; .mo
O:Qox >_:oc:" m.ww,~ .oo
m.mw..mo

CD 0000042

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 48 of 54 Page|D: 1280
t

II'\IDEC$

CQRPOF\ATION

1099 Wa|| Street West
Lyndhurst, NJ 07071

Payment Perlod: September 2015

Payab|e to:
Benefit Ca ptive Re
Attn: Ben Krambeck
PO BOX 42014
Urba nda|e, lA 50303

Wirerope Works, lnc. 299 18.5 $5,531.50

Tota|: $5,531.50

CD 0000043

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 49 of 54 Page|D: 1281

»

598 ooaou ,_o...
me mu»_.<o wm
Dm~o won mmg:om
Ao\.:.mc_,.... ms <<_m-i_omonm

du w>zx - 33 §§ <<oa$ _=o.

i_o:\~onm
01@_3_ >3¢ mm*m:om Ucm Qwooc:~
m.mom.mo m.mom.mo
O:Qox >Boc=.

enter

imm

vm<§ma»
m.mom.w.o
m.mom.mo

m.mom.mo

CD 0000044

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 50 of 54 Page|D: 1282

,-

II'\DECS

Col=\PoF\AT|ON

1099 Wal| Street West
Lyndhurst, NJ 07071

Payment Period: October 2015

Payab|e to:
Benefit Captive Re
Attn: Ben Krambeck
PO BOX 42014
Urbanda|e, |A 50303

Wirerope Works, lnc. 303 18.5 $5,605.50

Total: $5,605.50

 

CD 0000045

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 51 of 54 Page|D: 1283

ring § l“NNN
, §~ Omuq<w mm n 13 owed m
Om$ diem mRQm=Qm . Oam_:m_ >==. me=om Ocm Uw.oo::.h _um<§e:"
jj chen m m_= §WL §§m m.amq.mo m.»uw,mo m.§.mo
O=oox >Boci m..».m.`...mo

. \Yo\ §§
/v sea

._,U m>z~n - hood <<=d~oom <<018 _:o. m.»m.~.mo

CD 0000046

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 52 of 54 Page|D: 1284

l

CORPORA`T'ION

1099 Wal| Street West
Lyndhurst, NJ 07071

Payment Period: November 2015

Payable to:
Benefit Captive Re
Attn: Ben Krambeck
PO BOX 42014
Urbandale, lA 50303

Wirerope Works, lnc. 295 18.5 $5,457.50

 

Tota|: $5,457.50

 

CD 0000047

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 53 of 54 Page|D: 1285

§§ § `. OI>§

_ . _ mmmm»# nunezme
Dm~m den mm§.m:om
seemed § §m-§§m
Jl-.
3 m>zx-¢em~ §daem foam 50

AN`.QNQ,.__Q .._ mm O/..,

O.dmnm_ >3# mm_m=om_.._ucm E§c:~ _um<Bm:»
m.wmm.co. m_wmm.g m.wmm.oo
03mox >Boc:~ m.wmm.oo

m_wmm.oo

CD 0000048

Case 2:16-cv-04421-K|\/|-.]BC Document 94 Filed 03/22/19 Page 54 of 54 Page|D: 1286

n

INDECS

CORPORAT\CN

1099 Wall Street West
Lyndhurst, NJ 07071

hyment Perlod: December 2015

Payab|e to:
Benefit Captive Re

Attn: Ben Krambeck
PO BOX 42014
Urbandale, |A 50303

Wirerope Works, lnc. 290 18.5 $5,365.00

Total: $5,365.00

CD 0000049

